                Case 19-11739-LSS              Doc 773-2        Filed 09/21/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)




                                       CERTIFICATE OF SERVICE

                I, Peter J. Keane, hereby certify that on the 21st day of September, 2020, I caused
a copy of the following document(s) to be served on the individual(s) on the attached service
list(s) in the manner indicated:

                  Notice of Agenda of Matters Scheduled for Telephonic Hearing on
                  September 23, 2020 at 11:00 a.m. (Eastern Time)


                                                       /s/ Peter J. Keane
                                                       Peter J. Keane (DE Bar No. 5503)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


DOCS_DE:230753.1 39566/002
               Case 19-11739-LSS    Doc 773-2   Filed 09/21/20    Page 2 of 7




iPic-Gold Class Entertainment 2002 Service      OVERNIGHT DELIVERY
List EXPEDITED                                  (Counsel to Dezer Intracoastal Mall LLC)
Case No. 19-11739 (LSS)                         Saul Ewing Arnstein & Lehr LLP
Document No. 224843                             Southeast Financial Center
01 – Express                                    200 S. Biscayne Blvd., Suite 3600
03 – Overnight Delivery                         Miami, FL 33131
65 – Email
                                                EMAIL
                                                (United States Trustee)
(Counsel for the Debtors)                       Benjamin A. Hackman, Esquire
Jeffrey N. Pomerantz, Esquire                   Office of the United States Trustee
Debra I. Grassgreen, Esquire                    J. Caleb Boggs Federal Building, Suite 2207
Joshua M. Fried, Esquire                        844 King Street
Peter J. Keane, Esquire                         Lockbox 35
919 N. Market Street, 17th Floor                Wilmington, DE 19801
P.O. Box 8705                                   Email: benjamin.a.hackman@usdoj.gov
Wilmington, DE 19801
Email: jpomerantz@pszjlaw.com;                  EMAIL
dgrassgreen@pszjlaw.com;                        (State Attorney General)
jfried@pszjlaw.com; pkeane@pszjlaw.com          Kathy Jennings, Esquire
                                                Delaware Department of Justice
EXPRESS MAIL                                    Carvel State Office Building, 6th Floor
(Counsel to American Express National           820 N. French Street
Bank)                                           Wilmington, DE 19801
Sabari Mukherjee, Claims Administrator          Email: attorney.general@delaware.gov
Becket & Lee LLP
PO Box 3001                                     EMAIL
Malvern, PA 19355-0701                          Attn: Bankruptcy Administrator
                                                Delaware Division of Revenue
OVERNIGHT DELIVERY                              Carvel State Office Building, 8th Floor
Office of General Counsel                       820 N. French Street
U.S. Department of the Treasury                 Wilmington, DE 19801
1500 Pennsylvania Avenue, NW                    Email: fasnotify@delaware.gov
Washington, DC 20220
                                                EMAIL
OVERNIGHT DELIVERY                              (United States Attorney)
Internal Revenue Service                        David C. Weiss, Esquire
Centralized Insolvency Operation                c/o Ellen Slights, Esquire
2970 Market Street (Zip 19104)                  US Attorney’s Office
Mail Stop 5-Q30.133                             District of Delaware
Philadelphia, PA 19101                          Hercules Building, Suite 400
                                                1313 N. Market Street
                                                Wilmington, DE 19801
                                                Email: usade.ecfbankruptcy@usdoj.gov




DOCS_DE:224843.1 39566/001
               Case 19-11739-LSS       Doc 773-2   Filed 09/21/20    Page 3 of 7




EMAIL                                              EMAIL
(United States Attorney General)                   Andrew Calamari, Regional Director
William Barr, Esquire                              New York Regional Office
Office of the US Attorney General                  Securities & Exchange Commission
U.S. Department of Justice                         Brookfield Place, Suite 400
950 Pennsylvania Avenue, NW, Room 4400             200 Vesey Street
Washington, DC 20530-0001                          New York, NY 10281
Email: askdoj@usdoj.gov                            Email: bankruptcynoticeschr@sec.gov
                                                   nyrobankruptcy@sec.gov
EMAIL
State of Delaware                                  EMAIL
Division of Corporations – Franchise Tax           Office of the Chief Counsel
John G. Townsend Building, Suite 4                 Pension Benefit Guaranty Corporation
401 Federal Street                                 1200 K Street, NW
Dover, DE 19901                                    Washington, DC 20005
Email: dosdoc_bankruptcy@state.de.us               Email: efile@pbgc.gov

EMAIL                                              EMAIL
Delaware Secretary of Treasury                     (Counsel to Federal Realty Investment
820 Silver Lake Boulevard, Suite 100               Trust; Starwood Retail Partners LLC)
Dover, DE 19904                                    Leslie C. Heilman, Esquire
Email: statetreasurer@state.de.us                  Ballard Spahr LLP
                                                   919 N. Market Street, 11th Floor
EMAIL                                              Wilmington, DE 19801-3034
Office of General Counsel                          Email: heilmanl@ballardspahr.com
Securities & Exchange Commission
100 F Street, NE                                   EMAIL
Washington, DC 20554                               (Counsel to Washington Prime Group, Inc.)
Email: secbankruptcy-ogc-ado@sec.gov               Ronald E. Gold, Esquire
secbankruptcy@sec.gov                              A.J. Webb, Esquire
                                                   Frost Brown Todd LLC
EMAIL                                              3300 Great American Tower
Sharon Binger, Regional Director                   301 E. Fourth Street
Philadelphia Regional Office                       Cincinnati, OH 45202
Securities & Exchange Commission                   Email: rgold@fbtlaw.com;
One Penn Center, Suite 520                         awebb@fbtlaw.com
1617 JFK Boulevard
Philadelphia, PA 19103
Email: philadelphia@sec.gov




DOCS_DE:224843.1 39566/001                    2
               Case 19-11739-LSS    Doc 773-2    Filed 09/21/20    Page 4 of 7




EMAIL                                            EMAIL
(Counsel to Teachers’ Retirement System of       (Counsel to Brookfield Property REIT, Inc.,
Alabama (“TRSA”) and Employees’                  Regency Centers L.P. and Shopcore
Retirement System of Alabama (“ERSA”))           Properties L.P.)
Richard A. Robinson, Esquire                     Robert L. LeHane, Esquire
J. Cory Falgowski, Esquire                       Jennifer D. Raviele, Esquire
Burr & Forman LLP                                Kelley Drye & Warren LLP
1201 N. Market Street, Suite 1407                101 Park Avenue
Wilmington, DE 19801                             New York, NY 10178
Email: rrobinson@burr.com;                       Email:
jfalgowski@burr.com                              kdwbankruptcydepartment@kelleydrye.com
                                                 rlehane@kelleydrye.com;
EMAIL                                            jraviele@kelleydrye.com
(Counsel to Teachers’ Retirement System of
Alabama (“TRSA”) and Employees’                  EMAIL
Retirement System of Alabama (“ERSA”))           (Counsel to City of Fairview)
Derek F. Meek, Esquire                           Elizabeth Weller, Esquire
Jeffrey T. Baker, Esquire                        Linebarger Goggan Blair & Sampson, LLP
Burr & Forman LLP                                2777 N. Stemmons Freeway, Suite 1000
420 N. 20th Street, Suite 3400                   Dallas, TX 75207
Birmingham, AL 35203                             Email: dallas.bankruptcy@publicans.com
Email: dmeek@burr.com; jbaker@burr.com
                                                 EMAIL
EMAIL                                            (Counsel to Harris County)
Simon Property Group, L.P.                       John C. Dillman, Esquire
Attn: Ronald M. Tucker, Esquire                  Linebarger Goggan Blair & Sampson, LLP
225 W. Washington Street                         PO Box 3064
Indianapolis, IN 46204                           Houston, TX 77253-3064
Email: rtucker@simon.com                         Email:
                                                 houston_bankruptcy@publicans.com
EMAIL
(Landlord)                                       EMAIL
Kristen N. Pate, Esquire                         (Counsel to Delray Beach 4th & 5th Avenue
Brookfield Property REIT, Inc., as Agent         LLC)
350 N. Orleans Street, Suite 300                 Michael R. Lastowski, Esquire
Chicago, IL 60654-1607                           Duane Morris LLP
Email: bk@brookfieldpropertiesretail.com         222 Delaware Avenue, Suite 1600
                                                 Wilmington, DE 19801-1659
                                                 Email: mlastowski@duanemorris.com




DOCS_DE:224843.1 39566/001                   3
               Case 19-11739-LSS    Doc 773-2   Filed 09/21/20    Page 5 of 7




EMAIL                                           EMAIL
(Counsel to Delray Beach 4th & 5th Avenue       (Counsel to the Official Committee of
LLC)                                            Unsecured Creditors)
James F. Wallack, Esquire                       Norman L. Pernik, Esquire
Peter Bilowz, Esquire                           Patrick J. Reilley, Esquire
Goulston & Storrs PC                            G. David Dean, Esquire
400 Atlantic Avenue                             Cole Schotz P.C.
Boston, MA 02110-3333                           500 Delaware Avenue, Suite 1410
Email: jwallack@goulstonstorrs.com;             Wilmington, DE 19801
pbilowz@goulstonstorrs.com                      Email: npernick@coleschotz.com;
                                                ddean@coleschotz.com;
EMAIL                                           preilley@coleschotz.com
(Counsel to Starwood Retail Partners LLC)
Dustin P. Branch, Esquire                       EMAIL
Ballard Spahr LLP                               (Counsel to Maricopa County Treasurer)
2029 Century Park East, Suite 800               Peter Muthig, Esquire
Los Angeles, CA 90067-2909                      Maricopa County Attorney’s Office
Email: branchd@ballardspahr.com                 Civil Services Division
                                                225 W. Madison Street
EMAIL                                           Phoenix, AZ 85003
(Counsel to TDC Fort Lee LLC)                   Email: muthigk@mcao.maricopa.gov
Carey D. Schreiber, Esquire
Winston & Strawn LLP                            EMAIL
200 Park Avenue                                 (Counsel to South Street Seaport L.P.)
New York, NY 10166-4193                         Howard Marc Spector, Esquire
Email: cschreiber@winston.com                   Spector & Johnson, PLLC
                                                12770 Coit Road, Suite 1100
EMAIL                                           Dallas, TX 75251
(Counsel to TDC Fort Lee LLC)                   Email: hmspector@spectorjohnson.com
Gregory A. Taylor, Esquire
Ashby & Geddes, P.A.                            EMAIL
500 Delaware Avenue, 8th Floor                  (Counsel to South Street Seaport L.P.)
Wilmington, DE 19801                            Rachel B. Mersky, Esquire
Email: gtaylor@ashbygeddes.com                  Monzack Mersky McLaughlin and Browder,
                                                P.A.
EMAIL                                           1201 N. Orange Street, Suite 400
(Counsel to Paramount Pictures                  Wilmington, DE 19801
Corporation)                                    Email: rmersky@monlaw.com
Richard Stern, Esquire
Stephan E. Hornung, Esquire                     EMAIL
Luskin, Stern & Eisler LLP                      (Counsel to Ecostruction, LLC)
Eleven Times Square                             Brett D. Lieberman, Esquire
New York, NY 10036                              Edelboim Lieberman Revah Oshinsky PLLC
Email: stern@lsellp.com;                        110 Tower – 110 SE 6th Street, Suite 1700
hornung@lsellp.com                              Fort Lauderdale, FL 33301
                                                Email: brett@elrolaw.com



DOCS_DE:224843.1 39566/001                  4
               Case 19-11739-LSS       Doc 773-2   Filed 09/21/20    Page 6 of 7




                                                   EMAIL
EMAIL                                              (Counsel to C. Hodges & Associates PLLC
(Counsel to Ecostruction, LLC)                     d/b/a Hodges Architecture)
Frederick B. Rosner, Esquire                       E. P. Keiffer, Esq.
Jason A. Gibson, Esquire                           Rochelle McCullough, LLP
The Rosner Law Group LLC                           325 N. St. Paul Street, Suite 4500
824 N. Market Street, Suite 810                    Dallas, TX 75201
Wilmington, DE 19801                               Email: pkeiffer@romclaw.com
Email: rosner@teamrosner.com;
gibson@teamrosner.com                              EMAIL
                                                   (Counsel to OSR Trading, LLC d/b/a Les
EMAIL                                              Fleurs D’Almir)
(Counsel to Dezer Intracoastal Mall LLC)           Harry J. Ross, Esq.
Aaron S. Applebaum, Esquire                        6100 Glades Road, Suite 211
Saul Ewing Arnstein & Lehr LLP                     Boca Raton, FL 33434
1201 N. Market Street, Suite 2300                  Email: hross@hjrlaw.com
Wilmington, DE 19801
Email: aaron.applebaum@saul.com                    EMAIL
                                                   (Counsel to Outfront Media LLC)
EMAIL                                              Claudio E. Iannitelli, Esquire
(Counsel to Travis County)                         Iannitelli Marcolini, P.C.
Jason A. Starks, Esquire                           5353 N. 16th Street, Suite 315
Travis County                                      Phoenix, AZ 85016
PO Box 1748                                        Email: cei@imlawpc.com
Austin, TX 78767
Email: jason.starks@traviscountytx.gov             EMAIL
                                                   (Counsel to Seritage SRC Finance LLC)
EMAIL                                              Michael Busenkell, Esquire
(Counsel to Avco Center Corporation)               Gellert Scali Busenkell & Brown, LLC
Daniel J. McCarthy, Esquire                        1201 N. Orange Street, Suite 300
Hill, Farrer & Burrill LLP                         Wilmington, DE 19801
300 S. Grand Avenue, 37th Floor                    Email: mbusenkell@gsbblaw.com
Los Angeles, CA 90071-31476
Email: dmccarthy@hillfarrer.com                    EMAIL
                                                   (Counsel to Metropica Series C Venture,
EMAIL                                              LLC)
(Counsel to Best Restaurant Equipment and          Michael S. Tucker, Esquire
Design Inc.)                                       Ulmer & Berne LLP
Randal D. Robinson, Esquire                        1660 W. 2nd Street, Suite 1100
Carolyn M. Easterday, Esquire                      Cleveland, OH 44113-1448
Burman & Robinson                                  Email: mtucker@ulmer.com
580 S. High Street, Suite 250
Columbus, OH 43215
Email: robinson@burmanrobinson.com;
easterday@burmanrobinson.com




DOCS_DE:224843.1 39566/001                    5
               Case 19-11739-LSS    Doc 773-2   Filed 09/21/20   Page 7 of 7




EMAIL
(Counsel to Empire Office, Inc.)
Daniel E. Budorick, Esquire
Peckar & Abramson, P.C.
30 N. LaSalle Street, Suite 4126
Chicago, IL 60602
Email: dbudorick@pecklaw.com

EMAIL
(Counsel to Empire Office, Inc.)
Kathleen M. Miller, Esquire
Smith, Katzenstein & Jenkins LLP
1000 West Street, Suite 1501
Wilmington, DE 19801
Email: kmiller@skjlaw.com

EMAIL
(Counsel to Collin County Tax
Assessor/Collector)
Larry R. Boyd, Esquire
Chad Timmons, Esquire
Emily M. Hahn, Esquire
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd, Suite 300
McKinney, TX 75069
Email: lboyd@abernathy-law.com;
ctimmons@abernathy-law.com;
ehahn@abernathy-law.com;
bankruptcy@abernathy-law.com




DOCS_DE:224843.1 39566/001                 6
